 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5
                                      AT SEATTLE
 6

 7       AFFILIATED FM INSURANCE
         OMPANY, a Rhode Island corporation,
 8       and AXCELIS TECHNOLOGIES INC.,
         a Massachusetts corporation,
 9
                     Plaintiffs,
10                                             CASE NO. 2:19-cv-01966-RAJ-BAT
         v.
11                                             ORDER SETTING PRETRIAL
         EXPEDITORS INTERNATIONAL NZ
                                               SCHEDULE
12       LTD, a New Zealand corporation;
         EXPEDITORS INTERNATIONAL OF
         WASHINGTON INC., a Washington
13
         corporation, and HAWAIIAN
         AIRLINES INC., a Delaware
14       corporation.
15                   Defendants.
16       EXPEDITORS INTERNATIONAL
         NZ LTD and EXPEDITORS
17       INTERNATIONAL OF
         WASHINGTON INC.,
18
                     Cross-Claim Plaintiffs,
19
         v.
20
         HAWAIIAN AIRLINES INC.,
21
                     Cross-Claim Defendant.
22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     1
 1          This case has been referred to the undersigned United States Magistrate Judge for all

 2   pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt. 18) and issues

 3   the following pretrial schedule:

 4                                              PRETRIAL DATES

 5                                      Event                                        Date

 6      Deadline for filing motion to join parties                                4/15/2020

 7      Deadline for amending pleadings                                          12/28/2020

 8      Disclosure of expert testimony under FRCP 26(a)(2)                       12/28/2020

 9      Disclosure of rebuttal expert testimony under FRCP 26(a)(2)               1/29/2021

10      All motions related to discovery must be filed by                         1/29/2021

11      Discovery completed by                                                     2/1/2021

12      Dispositive motions deadline                                              2/26/2021

13      Mediation deadline                                                        3/12/2021

14
            This order sets firm dates that can be changed only by order of the Court, not by
15
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
16
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
17
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
18
     holiday, the act or event shall be performed on the next business day.
19
                                                 TRIAL DATE
20
            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
21
     the case has not been resolved by settlement.
22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     2
 1

 2                                               DISCOVERY

 3           As required by CR 37(a), all discovery matters are to be resolved by agreement if

 4   possible. If there is a dispute the parties believe can be resolved through a phone conference with

 5   the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:

 6   Andy_Quach@wawd.uscourts.gov, as soon as possible.

 7                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

 8           Where appropriate, the parties are encouraged to work together in the creation of

 9   proposed findings of fact and conclusions of law. On or before the deadline for filing proposed

10   findings and conclusions the parties shall email their proposed findings and conclusions in Word

11   format to tsuchidaorders@wawd.uscourts.gov.

12                                           PRIVACY POLICY

13           Under LCR 5.2(a), parties must redact the following information from documents and

14   exhibits before they are filed with the Court:

15        Dates of Birth – redact to the year of birth, unless deceased.
          Names of Minor Children – redact to the initials, unless deceased or currently over the
16         age of 18.
          Social Security or Taxpayer ID Numbers – redact in their entirety
17        Financial Accounting Information – redact to the last four digits.
          Passport Numbers and Driver License Numbers – redact in their entirety.
18
                                                SETTLEMENT
19
             The Court designates this case for mediation under CR 39.1(c) and the parties are
20
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
21
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
22
     wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the
23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
 1   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 2   appropriate.

 3          DATED this 11th day of March, 2020.

 4

 5

 6
                                                        A
                                                        BRIAN A. TSUCHIDA
                                                        Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     4
